Citation Nr: 1743649	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-38 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral retinitis due to radiation exposure.

2.  Entitlement to service connection for right hip replacement due to radiation exposure.

3.  Entitlement to service connection for left hip replacement due to radiation exposure.

4.  Entitlement to service connection for right knee replacement due to radiation exposure.

5.  Entitlement to service connection for left knee replacement due to radiation exposure.

6.  Entitlement to service connection for diabetes due to radiation exposure.

7.  Entitlement to recognition of the Veteran's son, M.C., as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18. 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Navy from January 1946 to November 1947.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the issues for which he is seeking service connection, bilateral eye condition, bilateral knee replacement, bilateral hip replacement and diabetes, are due to radiation exposure sustained in service.  Specifically, the Veteran has indicated that he was exposed to radiation as a test subject for an atomic bomb.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 21 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1043-44 (Fed. Cir. 1994).

Here, as none of the Veteran's claimed conditions are among the presumptive conditions listed in 38 C.F.R. § 3.309(d) or one of the radiogenic diseases listed under § 3.311, service connection due to radiation exposure cannot be established under either of those provisions.  However, direct service connection could be established.  

The Veteran alleges in-service exposure to radiation as a result of his participation in atomic bomb testing.  The record does not reflect a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation.  However, a September 1982 letter to the Veteran from the Defense Nuclear Agency (DNA) indicates that the Veteran participated in an atmospheric test program in service through which participants were exposed to radiation.  There is also a January 2015 Radiation Risk Activity Worksheet of record.  

As to the issue of a nexus, there are no medical opinions of record regarding the Veteran's claimed conditions.  The record reflects that the Veteran underwent a September 2013 VA examination for his eye condition.  The Disability Benefits Questionnaire indicates a diagnosis of macular degeneration and notes radiation exposure.  However, no medical opinion was provided as to whether the Veteran's eye condition is linked to radiation exposure in service.  As such, an addendum opinion is requested on remand.   

As to the Veteran's remaining claimed conditions, bilateral hip and knee replacement and diabetes, the record reflects that the Veteran has not undergone a VA examination for these conditions.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The requirements to secure a VA examination are a low bar.

Here, an October 1984 medical record indicates that the Veteran had left knee replacement in 1985 and right knee replacement in 1987.  As knee replacement does not resolve, the Board finds this information sufficient to establish a current diagnosis as to the Veteran's left and right knee condition claims.  The September 1982 letter from DNA noting the Veteran's participation in atomic testing is sufficient to establish that an in-service event occurred.  The Veteran's assertions that his bilateral knee replacements are linked to this in-service event is sufficient to meet the low bar for suggesting a link between the claimed conditions and service.  As such, the Board finds that the duty to assist requires that the Veteran be afforded a VA examination for his left and right knees.  

As to the Veteran's claim for bilateral hip replacement, the record does not reflect any diagnosis of hip replacement or a hip condition.  However having reviewed the record, a September 2013 medical record from Campbell, Cunningham & Taylor indicates that the Veteran has arthritis.  While this record does not specify where the Veteran has arthritis, the Veteran's October 2013 Examination for Household Status application indicates that he has hip arthritis.  As such, while a diagnosis is not of record, the Board finds this information sufficient to establish recurrent or persistent symptoms of a hip disability.  As with the Veteran's claimed condition for his knees, the September 1982 DNA letter regarding the Veteran's participation in atomic testing and the Veteran's assertions that his hip condition is linked to service are sufficient for triggering an examination.  As such, the Board finds that the duty to assist also requires that the Veteran be afforded a VA examination for his hips.  

As to the Veteran's claim for diabetes, a September 2013 medical record from Campbell, Cunningham & Taylor indicates an impression of diabetes.  Again, the September 1982 DNA letter regarding the Veteran's participation in atomic testing is sufficient regarding an in-service event.  Additionally, the Veteran's assertions that his diabetes is linked to service are sufficient for indicating a link.  As such, the Board finds that the duty to assist requires that the Veteran be afforded a VA examination for his diabetes.

Helpless Child

The Board finds that additional development is necessary to determine whether the Veteran's son, M.C., became permanently incapable of self-support prior to attaining the age of 18.  The Veteran asserts that his son is permanently incapable of self-support and has been since he was a child.  A November 2013 letter from East Tennessee Medical Group indicates that the Veteran's son sustained a traumatic brain injury when he was five years old as the result of a car accident.  The letter also indicates that the Veteran's son has seizures as a result, cannot live independently, requires support for complex daily activities, and is dependent on his father, the Veteran.  While this letter indicates the current physical and mental status of the Veteran's son, of importance for this claim is M.C.'s physical and mental capacity prior to the age of 18.  

In order to establish entitlement for this claim, it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of his 18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects; rating criteria applicable to disabled Veterans are not controlling. The question of permanent incapacity for self-support is one of fact for determination by the rating agency based on competent evidence of record in the individual case.  Id.  A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101 (4)(A)(ii); 38 C.F.R. §§ 3.57 (a)(1), 3.356.

On remand, the Veteran should be given an opportunity to submit evidence relevant to his claim, including any treatment records for M.C. prior to the age of 18 as well as records from M.C.'s education and employers if available.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Have the Veteran identify any treatment records regarding his claimed conditions for his eyes, knees, hips, and diabetes.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claims for service connection.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should inform the Veteran and his representative of such and request that they submit the outstanding evidence.

2. Return the claims file, to include a copy of this remand, to the September 2013 VA examiner for addendum opinions concerning the nature and etiology of the Veteran's bilateral eye condition.  If the examiner who conducted the September 2013 examination is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

As to the Veteran's eye condition, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral eye condition had its onset during or was caused by the Veteran's active service, to include in-service radiation exposure.  

3. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of his bilateral knee replacement, to include as due to radiation exposure.

After examining the Veteran, the examiner is asked to clearly identify any singular or bilateral knee disorders.  For each diagnosed disorder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the knee disorder had its onset during or was caused by the Veteran's active service, to include in-service radiation exposure.  

4. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of his bilateral hip replacement, to include as due to radiation exposure.

After examining the Veteran, the examiner is asked to clearly identify any singular or bilateral hip disorders.  For each diagnosed disorder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the hip disorder had its onset during or was caused by the Veteran's active service, to include in-service radiation exposure.  

5. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of his diabetes, to include as due to radiation exposure.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes had its onset during or was caused by the Veteran's active service, to include in-service radiation exposure.  

For each examination requested, the claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

Any opinion provided must be accompanied by a complete rationale.

For each claimed condition, the examiner is also advised that the Veteran is competent to attest to observable symptoms, such as pain.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

6. Seek authorization for release of M.C.'s pertinent medical records prior to the age of 18.  If any records sought are unavailable, the scope of the search and the reason for their unavailability must be noted in the record.  Additionally, request a statement from the Veteran or M.C. outlining M.C.'s marital status, school attendance, and employment history.   

7. After completing the above actions, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


